t c memo united_states tax_court reginald and ronda charlson petitioners v commissioner of internal revenue respondent great american stageline inc petitioner v commissioner of internal revenue respondent docket nos filed date reginald and ronda charlson pro sese in docket no reginald charlson an officer for petitioner in docket no linette b angelastro for respondent -- - memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined the following deficiencies relating to petitioners’ federal income taxes reginald and ronda charlson docket no year deficiency dollar_figure big_number big_number great american stageline inc docket no year deficiency dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issue for decision is whether any petitioner is entitled to an investment_tax_credit itc that was carried forward from findings_of_fact when their respective petitions were filed reginald and ronda charlson resided in westlake village california and great american stageline inc great american had its principal_place_of_business in newbury park california the charlsons owned two corporations great american a c_corporation formed in and c c investments inc c c - - an s_corporation formed in mr and mrs charlson each owned percent of each corporation great american operated intercity buses that were purchased by and leased from c c in c c purchased and placed_in_service seven intercity buses c c leased these buses to great american from date through date a term of months at the conclusion of the first lease c c and great american entered into a second lease for an additional months from date through date the leases were negotiated separately and did not contain options to renew and the payment amounts and lease terms were different c c purchased the buses for the sole purpose of leasing them to great american the buses were gualified investment_property which qualified for an itc pursuant to sec_38 the useful_life of each of the buses was years the charlsons’ subsequent tax returns claimed the itc carried over from and passed through c c ina prior audit respondent examined the charlsons’ but not c c’s federal_income_tax return without challenging the itc carryover opinion brligibility for investment_tax_credit sec_38 allows an itc for qualified_investments the amount of which is determined under sec_46 section q4e- e as in effect in limited the availability of the itc to noncorporate lessors including s_corporations noncorporate lessors were entitled to the itc only if either a the lessor manufactured or produced the leased property or b the property was leased for a term of less than percent of the useful_life of the property and the sec_162 deductions allowable to the lessor during the first months after transfer to the lessee exceeded percent of the rental income see sec_4e e the parties agree that c c did not manufacture or produce the buses to determine whether the lease_term exceeded percent of the useful_life of the property two or more successive leases entered into relating to the same or substantially_similar items of sec_38 property are aggregated see sec_1_46-4 income_tax regs whether the terms of two or more leases are aggregated depends on the facts and circumstances and our determination of the duration of the lease is based on the realistic contemplation of the parties when the property was placed_in_service 95_tc_82 concluding that if the substance of the transaction is that the lessee will continue leasing the property beyond the period stated in the lease then the specified lease_term is disregarded and the lease is considered to be of indefinite length affd 943_f2d_22 8th --- - cir see also 881_f2d_832 9th cir affg tcmemo_1987_375 although the leases were negotiated separately and the terms changed c c purchased the buses for the sole purpose of leasing them to great american at the time the buses were placed_in_service and the first lease was entered into the parties believed c c would lease the buses to great american beyond the period stated in the lease indeed the term of the two leases when aggregated wa sec_68 months more than half the year useful_life of the buses in addition petitioners failed to introduce any evidence relating to whether their allowable sec_162 deductions exceeded percent of the rental income received by c c during the first months of the lease in short the lease did not meet the requirements of sec_46 accordingly the charlsons are not entitled to the itc relating to the years in issue we also note that great american was not entitled to claim the itc sec_48 allows a lessor to elect to treat the lessee as the purchaser if the lessor files a statement of the election see sec_1_48-4 income_tax regs petitioners did not file such an election to the contrary c c claimed the credit in and passed it through to the charlsons estoppel relating to prior audit petitioners contend respondent is estopped from challenging the charlsons’ carryover of the credit because the charlsons’ federal_income_tax return for was audited and the itc carryover was not challenged respondent is not bound however to allow the same treatment in a subsequent year even where similar erroneously reported items were unchallenged in an audit of a prior year see 58_tc_397 affd 481_f2d_812 10th cir 55_tc_483 affd per order 4th cir date accordingly respondent was not estopped from disallowing the carryover of the itc claimed by the charlsons in and contentions we have not addressed are moot irrelevant or meritless to reflect the foregoing decisions will be entered under rule
